[Cite as Ameduri v. Machine Technology & Field Serv., 2022-Ohio-3423.]



            IN THE COURT OF APPEALS OF OHIO
                            SEVENTH APPELLATE DISTRICT
                                MAHONING COUNTY

                                         ERIC AMEDURI,

                                        Plaintiff-Appellant,

                                                    v.

        MACHINE TECHNOLOGY AND FIELD SERVICE, LLC ET AL.,

                                            Defendants,

              LIGHTNING ROD MUTUAL INSURANCE COMPANY,

                                      Defendant-Appellee.


                       OPINION AND JUDGMENT ENTRY
                                       Case No. 21 MA 0102


                                   Civil Appeal from the
                      Court of Common Pleas of Mahoning County, Ohio
                                   Case No. 19-CV-2275

                                        BEFORE:
                David A. D’Apolito, Gene Donofrio, Carol Ann Robb, Judges.


                                             JUDGMENT:
                                               Affirmed.


 Atty. David R. Grant and Atty. Frank L. Gallucci, III, Plevin & Gallucci Co., L.P.A., 55
 Public Square, Suite 2222, Cleveland, Ohio 44113; Atty. Paul W. Flowers and Atty.
 Melissa A Ghrist, Flowers & Grube, Terminal Tower, 40th Floor, 50 Public Square,
 Cleveland, Ohio 44113, for Plaintiff-Appellant and

 Atty. Donald G. Drinko and Atty. Gary L. Nicholson, Gallagher Sharp LLP, 1215
 Superior Avenue, 7th Floor, Cleveland, Ohio 44114; Atty. David L. Jarrett, Western
                                                                                                 –2–


    Reserve Group, P.O. Box 36, 1685 Cleveland Road, Wooster, Ohio 44691, for
    Defendant-Appellee, Lightning Rod Mutual Insurance Company.


                                  Dated: September 19, 2022

    D’Apolito, J.

         {¶1}   Appellant, Eric Ameduri, appeals from the June 2, 2021 judgment of the
Mahoning County Court of Common Pleas granting Appellee’s, Lightning Rod Mutual
Insurance Co., motion for summary judgment. On appeal, Appellant argues the trial court
erred in granting Appellee’s motion for summary judgment upon his claim for uninsured
motorist (“UM”) coverage. Finding no reversible error, we affirm.

                           FACTS AND PROCEDURAL HISTORY

         {¶2}   The facts emanating from the record are as follows:1 Appellant is a 41-year-
old resident of Salem, Ohio. Appellant has his Commercial Driving License. Around
2008, Appellant was hired by Less Contracting as an estimator and foreman. Less
Contracting is in the excavation business and is owned by George Less (“Less”).
         {¶3}   On November 17, 2017, Appellant was advised by Less that Robert Garrett
needed him to drill two nine-foot deep holes at a project in a Speedway parking lot located
at 10789 Market Street, North Lima, Mahoning County, Ohio                     44452.     Garrett had
purchased a Terex Reedrill 270 Econ-10 Hydraulic Drilling Rig (“Drill Rig”) from a Florida
company, All Points Equipment, LLC (“All Points”) owned by Levi Lamb, on August 21,
2017. The Drill Rig was mounted on a 2012 International Dura Star Truck. Appellant had
experience with this type of drilling machinery and other heavy equipment.
         {¶4}   On the day at issue, Appellant drove the truck with the mounted Drill Rig to
the Speedway site. Appellant stabilized the vehicle on the parking lot surface. Once he
was comfortable with the setup, Appellant began drilling. When he reached about nine
feet in depth, Appellant could feel the Drill Rig begin to elevate. Appellant indicated he
could not get the drill bit to stop, reverse, or withdraw from the hole. Appellant tried pulling



1Appellant and Robert Garrett (“Garrett”), owner of Machine Technology and Field Service, LLC (“Machine
Technology”), filed depositions below.


Case No. 21 MA 0102
                                                                                               –3–


the emergency lever once the vehicle reached a dangerous height. The Drill Rig began
to tip over and Appellant jumped to the ground, head first, sustaining injuries (“the
Accident”).
       {¶5}    Garrett was present at the time of the Accident and saw what had
happened. Garrett indicated the Accident did not specifically occur as described by
Appellant. Garrett believed that Appellant, probably by mistake, hit the fast-acting crowd
valve. Garrett said the Accident did not take place on any public roads and that there
was nothing wrong with the Drill Rig.
       {¶6}    The UM coverage of Appellee’s Auto Policy, issued to Machine Technology,
provides for payment of “sums the ‘insured’ is legally entitled to recover as compensatory
damages from the owner or operator of an ‘uninsured motor vehicle’ * * * because of
‘bodily injury’ sustained by the ‘insured’ and caused by an ‘accident.’”2 (Paragraph A.1.
of UM Endorsement, Auto Policy). The Auto Policy requires “The owner’s or operator’s
liability for these damages must result from the ownership, maintenance or use of the
‘uninsured motor vehicle[.]’” (Id.) It is stated in the UM Endorsement under “F. Additional
Definitions” that ‘uninsured motor vehicle’ does not include any vehicle * * * b. Designed
for use mainly off public roads while not on public roads.” (Id.)
       {¶7}    On November 6, 2019, Appellant filed a complaint for personal injuries
against Machine Technology and All Points. Appellant alleged that he was seriously
injured on November 17, 2017 when he was forced to leap off the malfunctioning Drill
Rig. The Drill Rig was owned, controlled, and/or maintained by Machine Technology and
purchased from All Points. In the complaint, Appellant raised separate claims for common
law negligence and Frequenter Statute Liability against Machine Technology (count one);
common law negligence against All Points (count two); manufacturer product liability
against All Points (count three); and supplier product liability against All Points (counts
four and five). Machine Technology and All Points filed answers.
       {¶8}    With leave of court, Appellant filed an amended complaint on May 18, 2020
raising a contract-based claim for UM coverage against Appellee (count six). In his



2Appellant did not purchase and was not a Named Insured under the Auto Policy. Appellant maintains he
qualifies as an “insured” because he occupied and ultimately jumped off the Drill Rig. (2/10/2022
Appellant’s Brief, p. 30).


Case No. 21 MA 0102
                                                                                            –4–


amended complaint, Appellant made a claim for the limits of Appellee’s UM coverage
alleging that Appellee is the liability insurer for Machine Technology; Appellee has denied
liability coverage for Machine Technology; and by operation of R.C. 3937.18(B), Machine
Technology is therefore uninsured for purposes of Appellant’s claims against it.
          {¶9}    Three days later, Appellee filed an answer, counterclaim, and cross-claim
against Appellant for a declaratory judgment that no UM coverage was available under
the Auto Policy. At the same time, Western Reserve Mutual Casualty Co. (“Western
Reserve”) filed a motion to intervene.3 On June 18, 2020, Appellant filed a reply to
Appellee’s counterclaim continuing to maintain that UM coverage was available under the
Auto Policy. Four days later, the trial court granted Western Reserve’s request for
intervention. The next day, Western Reserve filed a complaint for declaratory judgment
against Appellant.
          {¶10} On December 14, 2020, Appellee and Western Reserve filed a motion for
summary judgment asserting that the insurance policy at issue does not provide for
liability and UM coverage.4 On March 12, 2021, Appellant filed a memorandum in
opposition acknowledging that the liability insurance provisions of the Auto Policy do not
apply under the circumstances. Appellant argued instead that he is entitled to UM
benefits for the injuries he sustained on the uninsured motor vehicle. Appellee and
Western Reserve further supported their positions in a reply filed one week later asserting
that the issue is whether the Drill Rig was designed for use mainly off public roads and
was not on public roads at the time of the incident.
          {¶11} On May 3, 2021, the magistrate filed his decision and findings of fact and
conclusions of law sustaining the pending joint motion for summary judgment filed by
Appellee and Western Reserve and the separate motion filed by All Points.                   Over
Appellant’s objections and a response, the trial court adopted the magistrate’s decision
and granted the motions for summary judgment on June 2, 2021.5 The court agreed that


3   Western Reserve issued Machine Technology a commercial general liability policy.

4All Points also moved for summary judgment during this period which Appellant separately opposed.
Neither Appellant nor Machine Technology sought summary judgment.
5   Appellant subsequently dismissed Machine Technology after reaching a settlement.



Case No. 21 MA 0102
                                                                                        –5–


the UM coverage in the Auto Policy Appellee issued to Machine Technology does not
apply to the Accident because Appellant’s bodily injury was sustained “in the operation of
the Drill Rig and not the truck and, furthermore, that coverage does not apply to punitive
or exemplary damages;” that “no genuine issue of material fact exists;” and that Appellee
is “entitled to summary judgment as a matter of law.” (6/2/2021 Judgment Entry, p. 5-6).
          {¶12} Appellant filed a timely appeal and raises one assignment of error.6

                                      ASSIGNMENT OF ERROR

          THE TRIAL COURT ERRED, AS A MATTER OF LAW, BY GRANTING
          SUMMARY JUDGMENT UPON PLAINTIFF-APPELLANT’S CLAIM FOR
          UNINSURED MOTORIST COVERAGE.

          {¶13} In his sole assignment of error, Appellant argues the trial court erred in
granting Appellee’s motion for summary judgment upon his claim for UM coverage. In
support, Appellant advances five issues: (1) whether he qualified as an insured under
Appellee’s UM Endorsement while he was occupying and jumping off the Drill Rig; (2)
whether he is legally entitled to recover from the named insured, Machine Technology,
for negligence in connection with the ownership and maintenance of the Drill Rig; (3)
whether the Drill Rig is covered under Appellee’s Auto Policy; (4) whether the trial court
justifiably concluded that UM coverage was excluded under Appellee’s UM Endorsement;
and (5) whether Appellee established that Appellant’s entitlement to UM coverage had
been forfeited for failure to comply with the Endorsement’s prompt notice requirement.
Because the trial court did not err in granting Appellee’s motion for summary judgment,
we will consider the issues in a consolidated fashion for ease of discussion.

          An appellate court conducts a de novo review of a trial court’s decision to
          grant summary judgment, using the same standards as the trial court set
          forth in Civ.R. 56(C). Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105,
          671 N.E.2d 241 (1996). Before summary judgment can be granted, the trial
          court must determine that: (1) no genuine issue as to any material fact


6   Western Reserve and All Points are not named parties to this appeal.


Case No. 21 MA 0102
                                                                                          –6–


      remains to be litigated, (2) the moving party is entitled to judgment as a
      matter of law, (3) it appears from the evidence that reasonable minds can
      come to but one conclusion, and viewing the evidence most favorably in
      favor of the party against whom the motion for summary judgment is made,
      the conclusion is adverse to that party. Temple v. Wean United, Inc., 50
      Ohio St.2d 317, 327, 364 N.E.2d 267 (1977). Whether a fact is “material”
      depends on the substantive law of the claim being litigated. Hoyt, Inc. v.
      Gordon & Assoc., Inc., 104 Ohio App.3d 598, 603, 662 N.E.2d 1088 (8th
      Dist.1995).

      “(T)he moving party bears the initial responsibility of informing the trial court
      of the basis for the motion, and identifying those portions of the record which
      demonstrate the absence of a genuine issue of fact on a material element
      of the nonmoving party’s claim.” (Emphasis deleted.) Dresher v. Burt, 75
      Ohio St.3d 280, 296, 662 N.E.2d 264 (1996). If the moving party carries its
      burden, the nonmoving party has a reciprocal burden of setting forth specific
      facts showing that there is a genuine issue for trial. Id. at 293, 662 N.E.2d
      264. In other words, when presented with a properly supported motion for
      summary judgment, the nonmoving party must produce some evidence to
      suggest that a reasonable factfinder could rule in that party’s favor. Brewer
      v. Cleveland Bd. of Edn., 122 Ohio App.3d 378, 386, 701 N.E.2d 1023 (8th
      Dist.1997).

      The evidentiary materials to support a motion for summary judgment are
      listed in Civ.R. 56(C) and include the pleadings, depositions, answers to
      interrogatories, written admissions, affidavits, transcripts of evidence, and
      written stipulations of fact that have been filed in the case. In resolving the
      motion, the court views the evidence in a light most favorable to the
      nonmoving party. Temple, 50 Ohio St.2d at 327, 364 N.E.2d 267.

Doe v. Skaggs, 7th Dist. Belmont No. 18 BE 0005, 2018-Ohio-5402, ¶ 10-12.

      {¶14} Our Sister Court considered a similar fact pattern in Jordan v. Dayton



Case No. 21 MA 0102
                                                                                         –7–


Testing Laboratory, Inc., 2nd Dist. Montgomery No. 19741, 2004-Ohio-2425, and
concluded that the plaintiff was not owed UM coverage:

      At the time of Jordan’s injury, the drill rig was parked and the auger was in
      the process of drilling a hole in the ground. The accident did not occur on a
      roadway or involve motor vehicles in a typical motor vehicle accident. In
      fact, outriggers had been placed in the ground from the drill rig to stabilize
      the rig prior to drilling. Additionally, although both the engine of the vehicle
      and the drill rig’s engine use the same power source, the engine to the auger
      can only be started from the rear of the vehicle, not from the cab. We agree
      with [the insurer] CIC. Jordan’s injury did not arise from either the
      ownership, maintenance, or use of a motor vehicle. Rather, Jordan was
      injured by the auger, which was not a motor vehicle. Therefore, UM/UIM
      coverage does not arise pursuant to R.C. 3939.18. Thus, the trial court’s
      grant of summary judgment in favor of CIC was proper, and we need not
      address whether the trial court’s reasoning or CIC’s other arguments
      support the court’s grant of summary judgment.

Id. at ¶ 36; see also State Auto Ins. Co. v. Pasquale, 113 Ohio St.3d 11, 2007-Ohio-970,
¶ 44 (“Pasquale’s insurance policy from State Auto did not provide UM coverage for
damages caused by owners or operators of motor vehicles ‘(d)esigned for use mainly off
public roads while not on public roads.’ An insurance policy exclusion of off-road vehicles
from UM coverage is valid under R.C. 3937.18 as amended by H.B. 261.”)

      {¶15} R.C. 3937.18(A), “Uninsured and underinsured motorist coverage,” states
in part: “Unless otherwise defined in the policy or any endorsement to the policy, ‘motor
vehicle,’ for purposes of the uninsured motorist coverage * * * means a * * * vehicle
designed for use and principally used on public roads[.]”
      {¶16} The “use” of the Drill Rig does not support Appellant’s contention that he is
owed UM coverage for any bodily injuries because the Drill Rig was not an “uninsured
motor vehicle” at the time of the Accident.        Pursuant to the language in the UM
Endorsement under “A. Coverage,” “F. Additional Definitions,” and Ohio law, including
R.C. 3937.18(A), Appellee does not owe Appellant UM coverage for the Accident
because (1) the owner’s or operator’s liability for damages sustained by the “insured”


Case No. 21 MA 0102
                                                                                        –8–


must result from the ownership, maintenance or use of an “uninsured motor vehicle” and
(2) a vehicle designed for use mainly off roads while not on public roads is not an
“uninsured motor vehicle” while not on public roads. Here, UM coverage is not owed
because the owner’s or operator’s liability does not result from the ownership,
maintenance or use of an “uninsured motor vehicle.” See Jordan, supra.
       {¶17} The following is undisputed in the record: Appellee’s UM coverage requires
that “the owner’s or operator’s liability” for “bodily injury” sustained by the “insured” and
caused by an “accident” must result from the ownership, maintenance or use of an
“uninsured motor vehicle”; Appellee’s UM coverage states that an “uninsured motor
vehicle” “does not include any vehicle: * * * b. Designed for use mainly off public roads
while off public roads”; the Drill Rig was “designed for use mainly off public roads” and
the Accident occurred during the operation of the Drill Rig “while off public roads”; and
Machine Technology’s, “the owner’s or operator’s,” liability for the Accident did not result
from the ownership, maintenance or use of an “uninsured motor vehicle.”
       {¶18} Upon consideration, the trial court did not err in granting Appellee’s motion
for summary judgment on Appellant’s UM coverage claim because the Drill Rig was
“designed for use mainly off public roads” and did not meet the definition of an “uninsured
motor vehicle” in Appellee’s UM coverage “while not on public roads.”

                                      CONCLUSION

       {¶19} For the foregoing reasons, Appellant’s sole assignment of error is not well-
taken. The June 2, 2021 judgment of the Mahoning County Court of Common Pleas
granting Appellee’s motion for summary judgment is affirmed.




Donofrio, P.J., concurs.

Robb, J., concurs.




Case No. 21 MA 0102
[Cite as Ameduri v. Machine Technology & Field Serv., 2022-Ohio-3423.]




         For the reasons stated in the Opinion rendered herein, the assignment of error
 is overruled and it is the final judgment and order of this Court that the judgment of the
 Court of Common Pleas of Mahoning County, Ohio, is affirmed. Costs to be taxed
 against the Appellant.
         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                      NOTICE TO COUNSEL

         This document constitutes a final judgment entry.